Case 3:18-cv-00850-JAG Document 223 Filed 09/03/20 Page 1 of 1 PagelD# 6102

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

 

 

 

 

IN RE: INTERIOR MOLDED DOORS Lead Civil Action No. 3:18-cv-00718-JAG
ANTITRUST LITIGATION
IN RE: INTERIOR MOLDED DOORS Lead Civil Action No. 3:18-cv-00850-JAG
INDIRECT PURCHASER ANTITRUST
LITIGATION

ORDER

This matter comes before the Court on the Direct Purchaser Plaintiffs’ and Indirect
Purchaser Plaintiffs’ motions to seal. (Dk. No. 192, Lead Civil Action No. 3:18-cv-00718 and Dk.
No. 175, Lead Civil Action No. 3:18-cv-00850.) For the reasons stated in the accompanying
Opinion, the Court GRANTS IN PART and DENIES IN PART the motions. Specifically, the
Court GRANTS the motion as to telephone numbers of people who work for or deal with the
defendants and the personnel record in Docket Number 203-3, Lead Civil Action No, 3:18-cv-
00718. In all other respects, the Court DENIES the motion.

The Court DIRECTS the parties to file public copies of the documents in this case, with
appropriate redactions discussed above, on or before October 3, 2020.

It is so ORDERED.

Let the Clerk send a copy of this Order to all counsel of record.

 

Date: 3 September 2020
Richmond, VA Is/ (= pe

John A. Gibney, Jr. i, i
United States District Judge
t

 

 

 
